Rare Element Resources Inc.




Exhibit 10.1




Professional Services Agreement




This Professional Services Agreement dated this 15th day of May 2015, and made
effective  as of June 1, 2015, is by and between Rare Element Resources Inc. a
Wyoming corporation ("RER" or “Company”), and Kelli C. Kast-Brown whose address
is 2339 Woodbury Lane, Evergreen, CO 80439 (the “Consultant”).




Whereas, RER desires to retain Consultant to perform professional consulting
services; and




Whereas, Consultant represents that she is qualified and desires to perform the
professional services requested by RER, and that she has the professional
business skills to bring to RER on a contracted, non-exclusive basis; and




Whereas, the Consultant agrees to perform services for RER upon the terms and
conditions set forth in this Agreement.




NOW THEREFORE, the parties hereby enter into this Agreement to set forth their
mutual promises and understandings, and mutually acknowledge the receipt and
sufficiency of valuable consideration in addition to the mutual promises,
conditions and understandings set forth below.




The parties hereby agree as follows:




1.

Performance of Services. The Consultant shall perform the professional
consultancy services described on the attached Exhibit A: Description of
Services and such other services as are requested by RER from time to time (the
“Services”).  All Services performed by Consultant shall be in strict accordance
with Exhibit A and any written instructions to Consultant from RER from time to
time.  Upon request of RER, Consultant shall prepare and deliver to RER a
progress report or final report of findings and recommendations, and such other
reports as RER may, from time to time, request.




2.

Fees and Reimbursable Services. RER shall pay the Consultant for the Services at
a rate set forth on Exhibit A: Description of Services.  All compensation shall
include all overhead profit.  




As further set forth in Exhibit A: Description of Services, all reimbursable
expenses, including pre-approved travel, mileage, meals and other
engagement-related expenses will be reimbursed at actual cost only with no
mark-up.  Examples of reimbursable expenses are set forth in the attached
Exhibit A.  Expenses must be approved by RER in advance and will be billed
separately from Consultant service invoices.  The Consultant shall neither
purchase any equipment necessary to provide the Services which has a cost in
excess of $25.00, nor enter into any agreements to subcontract the Services
without the prior written approval from RER.




3.

Invoices. The Consultant shall establish a procedure for time and cost
accounting, which assures that direct labor hours and allowable direct costs are
properly charged to the Company pursuant to this Agreement. The Consultant shall
invoice RER monthly using a labor and expense invoice organized by tasks and
shall submit back-up in the form of weekly timesheets, expense forms, and
receipts. Consultant shall submit reimbursable expenses on the RER approved
expense reimbursement form at all times; a copy of which





1




--------------------------------------------------------------------------------

Rare Element Resources Inc.




will be provided to Consultant upon retainer and again as amended from
time-to-time. RER will pay the Consultant within twenty working days following
invoice approval, which shall be no longer than 5 days following receipt.
Consultant may charge a 15% late fee if payment is not received within thirty
days of invoice receipt.




4.

Standard of Services.  The Consultant shall perform the Services with that
degree of care, skill and judgment, which is customarily exercised by
professionals in the performance of services of a similar nature in the same
geographical area.




Consultant agrees to abide by all Health and Safety policies and procedures as
set forth in the Bear Lodge Health and Safety Plan and any amendments or updates
thereto as to any site visits or other engagement at the Bear Lodge project
area. RER agrees to timely provide Consultant all updates to the plan.
 Consultant further agrees to comply with all applicable Occupational Safety and
Health Administration (OSHA) laws and/or Mine Safety and Health Administration
(MSHA) laws.




5.

Permits and Licenses. It is understood that Consultant shall provide business
consultancy based upon prior experience with RER.  These services include
advising on strategic relationships, financings, and other management consulting
as desired. Consultant shall not serve as the legal advisor to RER, handle RER
funds as legal counsel or represent RER in any legal proceeding or process.  In
performing the Services, the Consultant shall comply with any and all applicable
federal, state, and local  laws, rules, regulations, and interpretations of all
regulating agencies, including, but not limited to, statutes, ordinances,
regulations, rules, building codes, permits, requirements, decree orders, and
directives from any lawful public agency or authority.




6.

Insurance. The Consultant hereby confirms that it is an independent Consultant,
not an employee of RER, for any purpose including worker’s compensation
statutes. Further, the Consultant hereby waives and agrees to indemnify and hold
harmless RER from any and all worker’s compensation claims, damages, losses, and
expenses arising out of, or resulting from bodily injury, including personal
injury, sickness, disease, or death of any and all employees of Consultant who
would otherwise be covered by Consultant’s worker’s compensation insurance. This
waiver and agreement to indemnify does not relieve RER from any liability for
injury to Consultant to the extent caused by the negligent acts of RER, its
agents, employees or representatives.




7.

Indemnification. The Consultant shall indemnify and hold harmless RER and its
officers, directors, affiliates, employees and agents from and against all
claims, damages, losses and expenses, including but not limited to reasonable
attorney fees, arising out of or resulting from the negligence, knowingly
wrongful acts, errors or omissions of the Consultant.  




8.

Disclosure of Information and Non-Competition.




(a)

All materials, data, specifications, plans, inventions, documents or other
information prepared, developed or delivered to RER, or obtained by Consultant
or his employees, if any, pursuant to and as a result of this Agreement shall
remain or become the property of RER.  Notwithstanding the above, Consultant’s
unique ideas as to process, inventions, or the like, however, shall remain the
property of Consultant, subject to a license to use as applied by RER as part of
the Services provided hereunder.  Consultant shall ensure the confidentiality of





2




--------------------------------------------------------------------------------

Rare Element Resources Inc.




such information.  Consultant shall not disclose to any third party any type of
information described in this section or any other information of any
description whatsoever (expressly including any technical process, geological
findings or data and property claims and land boundaries) regarding plans,
programs, plants, processes, products, costs, equipment, operations, or
customers of RER or its clients that may come within the knowledge of Consultant
in the performance of this Agreement or is known to Consultant upon entering
into this Agreement if obtained through prior consulting or employment, except:




(i)

Technical information which is or becomes part of the public domain other than
by acts or omissions of Consultant; or




(ii)

Technical information which was lawfully in the possession of the Consultant at
the time she initially became involved with the Services and was not acquired by
Consultant directly from RER or any of its clients or anyone acting directly or
indirectly for or on behalf of RER.




The Consultant will not, without the prior written consent of RER, disclose to
any third party information developed or obtained by the Consultant in the
performance of the Agreement except to the extent that such information falls
within one of the categories described in (i) or (ii) above.




In addition, the Consultant acknowledges that from time to time additional
confidentiality agreements may be imposed due to requirements of clients of RER.
 Consultant agrees to sign and abide by any such confidentiality agreements.




(b)

In the event of a breach or threatened breach by the Consultant of section 8(a)
above, RER shall be entitled to an injunction restraining the Consultant from
disclosing, in whole or in part, any such confidential or technical information,
or from rendering any services to any person or entity to whom such confidential
or technical information has been disclosed or is threatened to be disclosed.
 Nothing herein shall be construed as prohibiting RER from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of damages from the Consultant.  Consultant specifically acknowledges
and agrees that if she breaches this section, RER shall be entitled to recover
all costs and expenses incurred by it, including reasonable costs, expenses and
liabilities, as a result of such breach or in pursuing any available remedy at
law or in equity.




(c)

From and after the Effective Date until the date two (2) years after the
Effective Date, Consultant will not, either alone or in partnership or jointly
or in conjunction with any person, or in any other manner whatsoever, directly
or indirectly acquire any interest in any mining or millsite claims or otherwise
acquire any interest in minerals, real property, royalties or water within ten
(10) miles from the outside boundaries of any of the properties of Company.  




Consultant  acknowledges that due to the nature of RER’s business and interest
in the properties, the restrictions set out in section of this provision are
necessary and reasonable.  Any interest acquired in violation of this paragraph
shall, at RER’s request and at no cost to RER, be conveyed to RER.  





3




--------------------------------------------------------------------------------

Rare Element Resources Inc.







9.

Independent Consultant. Consultant represents that she is fully experienced,
properly qualified, equipped, organized, and financed to perform the Services.
In the performance of the Services, the Consultant is and shall remain an
independent Consultant. The Consultant shall not be deemed the servant,
employee, or agent of RER, and therefore, Consultant shall not be entitled to
worker's compensation benefits or unemployment insurance benefits. Except as
otherwise expressly provided herein, the Consultant shall have the exclusive
authority and responsibility for performing the Services and accomplishing the
objectives of the Services, RER being interested only in the results obtained.
RER shall not make any deductions, withholdings or contributions with respect to
any payments to Consultant under this Agreement on account of social security,
unemployment compensation, income tax, or otherwise under any federal, state,
local or foreign law applicable to employer/employee relationships. Any and all
compensation earned and payable to Consultant under the terms of this Agreement
shall be earned by him solely as, and in the capacity of, an independent
Consultant.




10.

Conflicts of Interest and Priority.  Consultant has disclosed that it intends to
engage in services for other rare earth and/or mining companies and is not
exclusive to RER in its engagement of consultant services. Notwithstanding the
above, Consultant shall take all precautions to secure confidential treatment of
RER information in full adherence to section 8 above, and shall disclose in
writing to RER any potential real or potential conflicts of interest relating to
its engagement by any other company or individual that is in the same or similar
geographic or competitive position with RER, relating to the Services under this
Agreement.  In the event RER determines, in its sole judgment, that any
relationship which Consultant has, is against the best interests of RER, RER has
the right to request that Consultant not engage with the other party for the
term of this Agreement.




Consultant has agreed to provide priority of work load to RER should the
engagement time become unavailable or limited due to other clients of
Consultant.  




11.

Term and Termination.




(a)

This Agreement shall become effective on the Effective Date set forth above and
terminate with 30 days’ notice by either party but no later than December 31,
2015, subject, however, to termination during such period as provided in this
section and any extension of this Agreement by the parties per (b) below.
 Sections 4, 7, 8 and 10 of this Agreement shall survive termination of this
Agreement.




(b)

The parties, by mutual agreement, may extend the term of this Agreement for
successive six month periods following December 31, 2015.




(c)

This Agreement may be terminated by the Consultant, or RER, on thirty days’
written notice to the other party. Upon conclusion of the Services, the
Consultant shall promptly discontinue all Services and shall deliver to RER all
information and materials obtained in the performance of this Agreement. RER
shall pay Consultant for Services performed to the effective date of
termination. Final invoice for Services shall be paid following receipt of a
final report outlining all open and ongoing Services.








4




--------------------------------------------------------------------------------

Rare Element Resources Inc.




12.

No Assignment.  The Consultant shall not assign this Agreement nor any sum
payable under this Agreement without the prior written consent of RER.




13.

Arbitration.  All claims, disputes and other matters arising out of, or relating
to, this Agreement or an alleged breach of this Agreement shall be subject to
final and binding arbitration in Denver, Colorado pursuant to the Commercial
Rules of the American Arbitration Association and judgment may be entered on the
arbitration award in any court of competent jurisdiction.  Should the parties
fail to agree upon an arbitrator, then each party shall select one arbitrator,
and the two chosen arbitrators shall select a third arbitrator to form a panel.
 Each party shall bear its own respective costs of the arbitration and shall be
responsible for one-half of the arbitrator’s fees.




14.

Notices.  All notices, consents and communications required or permitted under
this Agreement shall be in writing and shall be deemed effective when delivered
personally, by certified mail, by a courier or delivery service, or by fax or
electronic transmission to the parties at the following address or fax numbers
or at such other address or fax number for a party as shall be specified by like
notice given at least five days prior thereto:







If to RER:

Randall Scott  

Rare Element Resources, Inc.

225 Union Blvd, Suite 250

Lakewood, CO  80228

Fax:  720-278-2490

rscott@rareelementresources.com




If to Consultant:

Kelli C. Kast-Brown

2339 Woodbury Lane

Evergreen, CO 80439

kkast@ctdinc.com




15.

Miscellaneous




(a)   

Colorado Law.  Notwithstanding the arbitration venue set forth in section 13
above, this Agreement shall be governed in all respects, including validity,
interpretation and effect by the laws of the State of Colorado.  




(b)

Entire Agreement and Modifications.  The parties acknowledge that this Agreement
constitutes the entire agreement between the parties and supercedes all prior
representations, warranties, agreements and understandings, oral or written,
between the parties with respect to its subject matter, including Consultant’s
prior employment agreement with RER, which has been mutually terminated.  No
modification or amendment of this Agreement or the waiver of any terms,
conditions, rights or remedies hereunder shall be binding upon any party hereto
unless signed in writing by both parties.  A waiver of any term or provision
shall not be construed as a waiver of any other term or provision.




(c)

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties, and their respective successors and permitted assigns.








5




--------------------------------------------------------------------------------

Rare Element Resources Inc.




(d)

Headings and Severability.  If any clause or provision of this Agreement shall
be adjudged invalid or unenforceable, it shall not affect the validity of any
other clause or provision, which shall remain in full force and effect.  In the
event any provision of this Agreement is found to be unenforceable for any
reason, the parties shall attempt to modify that portion in a manner to preserve
the intent of the parties in entering into this Agreement.  The headings in the
Agreement are for convenience and reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.







In Witness Whereof, the parties have executed this Agreement as of the day and
year first above written.




Consultant:  Kelli C. Kast-Brown

RER:

Tax I.D. # ___________

Rare Element Resources, Inc.










/s/Kelli C. Kast-Brown

/s/ Randall Scott

                                                              

                                                              

Kelli C. Kast-Brown

     Randall Scott, President & CEO











6




--------------------------------------------------------------------------------

Rare Element Resources Inc.




Exhibit A

Description of Services




Consultant’s Responsibilities shall include:




Consultant shall provide business consulting services to RER.




Consultant shall be available two working days per week, on average, for a
minimum of eight (8) days per month for consultancy to the CEO and executive
management team and Board of RER.  This includes attendance at Board meetings
for taking of minutes and other inputs as desired.   Consultant may work from
her home office or RER offices as warranted, or mutually agreed.  Consultant
shall maintain an email address and monitor it on a regular basis for business
concerns to be communicated to RER personnel or handling per the request of RER.




Services Fee:




Consultant shall be compensated at the monthly retainer rate of $5,500 per month
which will include eight (8) full days of Consultant time per month, estimated
at two (2) days per week on average.  Any additional (over eight days per month)
time approved by RER and completed in a month will be at the billing rate of
$750 per day.  Consultant shall invoice RER monthly for billable time in excess
of the retainer. Any partial days shall be prorated to the ½ day.




Reimbursable Expenses include:




All approved expenses shall be actual, with no mark-up to RER.




Expenses shall only be reimbursed if set forth with specificity on the RER
expense reimbursement form.  Reimbursement will be made timely by RER, and no
later than 20 days after submittal and approval, or 30 days from invoice receipt
at latest.




RER shall pay the Consultant for reimbursable actual mileage documented on a
Consultant’s mileage log at a rate of 56¢ or at the current rate published by
the IRS.   


















